The Chancellor.
This is a special warrant requiring the surveyor to survey and locate vacant land on which the grantor, Charles Rawlins, was seated and had made an improvement. The survey was made on other land, and was not made according to the authority given to the surveyor; and consequently the survey returned is void. This warrant, has been treated as a general warrant, or the survey is designed to give it that effect; but the whole of his proceeding and that of the Board of Commissioners is so directly contrary to the provisions of the Act of Assembly that the respondent is not entitled to any benefit from the survey returned.
It is said by the counsel for the respondent that it does not appear that this warrant has been laid on other land than that described in the warrant. The paroi testimony proves that it has been laid on land which John West, the appellant, and those under whom he claims, have had in possession twenty-six years; and consequently it could not be laid on land whereon Charles Rawlins was seated and which he had improved. The true answer, though, to this position of the respondent’s counsel is that it should appear on the face of the return that the warrant was executed according to its command. It was a special power and should have been shown to be executed according to the authority given; and no presumption can be made in favor of its due execution.
But it is said that the appeal comes too late. Let it be remembered that the warrant designating a particular spot of land on which the survey was to be made is dated October 10,1793. The survey and certificate and treasurer’s receipt are all made and dated September 18,1815, nearly twenty-two years after the date of the warrant. Until the return of this survey, West could have no notice of the survey being on land in his possession. The caveat was entered September 8, the date of the survey and certificate, and yet it is said to be too late. The legislature gave an appeal, and if the warrant had or could have given notice of a survey to be made on his land, he might have appealed before; but the warrant being to survey land on which Rawlins had improved and on which he was seated, and not West’s land, the *426sight of the warrant in the Recorder’s office could give him no notice, and he never could appeal till he knew that he was affected by the survey; and that he could not know till September 8, 1815, the time of the survey and date of the certificate of survey. The appeal is in time.
I am of opinion that the judgment of the Board of Commission.ers be reversed, and that it be adjudged by this court that the respondent, Betts, take nothing by the said warrant and survey. Johns, Chief Justice of Supreme Court, Booth, Chief Justice of Court of Common Pleas, Davis and Paynter, Justices of Supreme Court, and Warner and Cooper, Justices of Common Pleas, concurred.
Judgment reversed unanimously.